DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degree” in claims 1, 14-15 is a relative term which renders the claim indefinite. The term “degree” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-13 are rejected for the same reasons.
The term “mutually” in claims 1, 14-15 is a relative term which renders the claim indefinite. The term “mutually” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-13 are rejected for the same reasons.
The term “speculation” in claims 1, 14-15 is a relative term which renders the claim indefinite. The term “speculation” is not defined by the claim, the specification does not provide a standard for Claims 2-13 are rejected for the same reasons.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (Pub. No:  US 2015/0282787).
Regarding claims 1, 14-15, Sato discloses an ultrasound diagnosis apparatus comprising processing circuitry configured: 
to generate a piece of reflected-wave data by performing a phased addition process while using reflected-wave signals generated by transmitting an ultrasound wave with respect to a mutually same scanning line and to speculate (system speculates the added value is saturated when the power value is greater than threshold) a degree of saturation of the reflected-wave signals observed before the phased addition process on a basis of a relationship between signals and noise in a data sequence represented by a set made up of pieces of the reflected-wave data [see 0040, 0057] (the is generated from the same location and therefore the same line, emphasis added, 0040);

and to cause a display to display data based on the result of the speculation [see 0034]

Regarding claim 2, Sato discloses performing a statistical calculation while using a correlation matrix of the data sequence and further speculates the degree of saturation of the reflected-wave signals observed before the phased addition process [see 0081-0085] by disclosing an "autocorrelation calculation processing" block of the estimation circuitry 143 [see 0081-0085]

Regarding claim 3, Sato discloses wherein the processing circuitry speculates the degree of saturation with respect to each of sectional regions by performing the statistical calculation on a basis of a data sequence of the sectional region [see 0067], the sectional regions having been obtained by separating a scan range formed with a plurality of scanning lines into two or more regions [see 0048, 0067].

Regarding claim 7, Sato discloses wherein the processing circuitry extracts moving member information from the data sequence [see 0031-0036]; generates image data based on the moving member information and display the image data [see 0034, 0039-0040].

Regarding claim 8, Sato discloses extracts the moving member information by performing a statistical calculation on a basis of the data sequence [see 0031-0035, 0040-0043].

Regarding claim 9, Sato discloses extracts moving member information with respect to each of sectional regions (sample points)  by performing the statistical calculation, on a basis of the sectional regions obtained by separating a scan range formed with a plurality of scanning lines into two or more 
the extraction being performed while using a data sequence represented by a set made up of pieces of reflected-wave data [0095]+[0097] (The velocity is extracted moving member information, the variance is a statistical characteristic, this is performed for all the sample points, which indicates a set of the output signals is analyzes, with each power input per location being a point in the set) generated through a phased addition process [0067] (PO is the output of a phased addition process, the subsequent analysis occurs on that value) performed on reflected-wave signals generated by transmitting an ultrasound wave with respect to a mutually same scanning line [0057] (the is generated from the same location and therefore the same line [0040]).

Regarding claims 10-12, Sato discloses when speculating that the degree of saturation is equal to or higher than a threshold value [see 0068] and corrects the moving member information [see 0050-0058, 0063, 0076].  Sato discloses extracts a power value as the moving member information and suppresses the extracted power value [see 0050-0057] by disclosing these filters can efficiently suppress the clutter signal with a period longer than the packet length [see 0053].

Regarding claim 13, Sato discloses wherein, when speculating that the degree of saturation is equal to or higher than a threshold value, the processing circuitry extracts the moving member information from the data sequence by raising a cut-off frequency of a filter used for extracting the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (Pub. No:  US 2015/0282787) in view of Sato (Pub. No.:  US 2015/0320395).
Regarding claims 4-6, Sato doesn’t disclose wherein the processing circuitry defines the signals by using one selected from among a total sum of eigenvalues, a largest eigenvalue, and a high-rank eigenvalue and defines the noise by using one or more eigenvalues equal to or smaller than a threshold value; defines the noise by using a singular value equal to or smaller than a threshold value and when rank of the correlation matrix of the data sequence is not Full rank, the processing circuitry speculates that the degree of saturation is equal to or higher than a threshold value.
Nonetheless, Sato disclose wherein the processing circuitry defines the signals by using one selected from among a total sum of eigenvalues, a largest eigenvalue, and a high-rank eigenvalue and 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine by using defining the signals using computing circuitry 142 [see 0092] using a total sum of eigenvalues, a largest eigenvalue or a high-rank eigenvalue to define the noise by using one or more eigenvalues equal to or smaller than a threshold value; define the noise by using a singular value equal to or smaller than a threshold value and when rank of the correlation matrix of the data sequence is not Full rank, speculates that the degree of saturation is equal to or higher than a threshold value; in order to improve image quality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793